U.S. SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 November 14, 2007 Commission File No.:0-30308 SOUTHWESTERN RESOURCES CORP. (Translation of Registrant's name into English) Suite #1650, 701 West Georgia Street, Vancouver, B.C.V7Y 1C6 (Address of principal executive office) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form20-F or Form 40-F. oForm 20-F xForm 40-F Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Please note that pursuant to Rule 12g3-2(d)(1), this registrant, being registered under Section 12 is not eligible for exemption under Rule 12g3-2(b).Accordingly, the following two questions are not relevant to this registrant and are therefore left blank. Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. oYes oNo If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): n/a SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: SOUTHWESTERN RESOURCES CORP. By:/s/ Thomas W. Beattie Thomas W. Beattie Vice President, Corporate Affairs Date: November 14, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Interim Financial Statements for the period ended September 30, 2007 99.2 Management's Discussion & Analysis for the period ended September 30, 2007 99.3 CEO Certification 99.4 CFO Certification
